 1   CHRISTOPHER P. BURKE, ESQ.                                          ECF Filed on 11/1/2018
     Nevada Bar No.: 004093
 2   attycburke@charter.net
     702 Plumas Street
 3   Reno, Nevada 89509
     (775) 333-9277
 4   and
 5   Scott C. Borison, Esq.
     Legg Law Firm LLP
 6   borison@legglaw.com
     1900 S. Norfolk St., Suite 350
 7   San Mateo, CA 94403
     (301) 620-1016
 8   Attorneys for Plaintiff
     Sean David Bakos
 9
10                              UNITED STATES DISTRICT COURT
11                              FOR THE DISTRICT OF NEVADA

12
     Sean David Bakos, individually and on      Case No.: 3:17-cv-00134-MMD-WGC
13
     behalf of others similarly situated,
14
                   Plaintiff,
15                                              FOURTH STIPULATION AND
     v.                                         [PROPOSED] ORDER TO EXTEND
16
                                                DEADLINE FOR THE PLAINTIFF TO
17   TD Bank N.A.                               RESPOND TO TD BANK N.A.
                 Defendant.                     MOTION TO DISMISS AMENDED
18                                              COMPLAINT (DKT.#50)
19
             COMES NOW, Plaintiff, Sean David Bakos (“Bakos”), and Defendant, TD Bank N.A..
20
     (“TD Bank”), by and through their respective counsels of record in the above-captioned
21
     matter, and hereby file this Fourth Stipulation and agreement, pursuant to LR 7-1, as follows:
22
             1.    Plaintiffs Response or Opposition to Defendants Motion to Dismiss Amended
23
     Complaint (Dkt.#50), was due on September 10, 2018. That was extended by stipulation of
24
     the parties until September 24, 2018 (Dkt. #52).
25
             2.    The parties filed a second stipulation to extend Plaintiffs time to Response or
26
     Oppose Motion to Dismiss Amended Complaint (Dkt.# 50), until October 16, 2018 (Dkt.
27
     #54).
28

                                                   1
 1           3.    The parties filed a third stipulation to extend Plaintiffs time to Response or
 2   Oppose Motion to Dismiss Amended Complaint (Dkt.# 50), until October 31, 2018 (Dkt.
 3   #56).
 4           4.    The Parties are entering into this fourth stipulation in good faith and not for
 5   purposes of delay, as they are working on settling the matter and are just reviewing the terms.
 6           IT IS HEREBY STIPULATED THAT:
 7           5.    The deadline for Bakos to oppose to Defendants Motion to Dismiss Amended
 8   Complaint, is hereby extended to November 17, 2018.
 9   Dated: November 1, 2018                            Dated: November 1, 2018
10   Christopher P. Burke, Esq.                         Duane Morris, LLP
11
12   By: /s/ Christopher P. Burke. Esq.                 By: /s/ Tyson E. Hafen
13      Christopher P. Burke, Esq.                         Tyson E. Hafen (SBN 13139)
        Nevada Bar No. 004093                              100 N. City Parkway, Suite 1560
14      attycburke@charter.net                             Las Vegas, NV 89106
        702 Plumas St.                                     (702) 868-2600
15      Reno, Nevada 89509                                 tehafen@duanemorris.com
        (775) 333-9277                                     Attorneys for Defendant
16
17   By: /s/ Scott C. Borison, Esq.
        Scott C. Borison, Esq.
18      Legg Law Firm LLP
        borison@legglaw.com
19      1900 S. Norfolk St., Suite 350
        San Mateo, CA 94403
20      (301) 620-1016
        Attorneys for Plaintiff
21                                             ORDER
22           IT IS SO ORDERED.
23
24
                                                        US DISTRICT JUDGE
25
26
                                                                   November 7, 2018
27                                                      DATED:

28

                                                   2
